Citation Nr: 0316390	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946 
and from September 1961 to August 1962.  He also had service 
in the U.S. Army National Guard that included various periods 
of active duty for training.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that denied service 
connection for skin cancer, residuals of prostate surgery, 
residuals of eye surgery, and Peyronie's disease.  In a June 
1997 decision, the Board denied the appeal.

The veteran appealed the June 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 1999 memorandum decision, the Court vacated the June 
1997 Board decision with regard to the issue of service 
connection for skin cancer and remanded the case for 
additional development of this issue.  Thereafter, the case 
was returned to the Board.  In June 2000, the Board remanded 
the case to the RO for additional development.

REMAND

Correspondence dated in May 2003 was received from the 
veteran's stepdaughter.  In it, she requests ( 6) that 
copies of certain evidence in the veteran's claims folder be 
sent to him with explanations of various items related to his 
claim for service connection for skin cancer.  She also 
requests an additional 60 days from the date of VA's response 
in order to assist the veteran in preparing his appeal.  
These requests are endorsed and reiterated by the veteran in 
his letter of June 20, 2003.  The requested information has 
not been provided to the veteran.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a copy 
of the evidence requested in the May 2003 
letter as well as an appropriate response 
addressing the various requests.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
he needs to submit to substantiate his 
claim for service connection for skin 
cancer.  This notice should advise him of 
the evidence that he needs to submit and 
the evidence that VA will attempt to 
obtain.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


